 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 8
                                           AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                        No. CR18-096-RSM
11                              Plaintiff,
12                        v.
13                                                    PRELIMINARY
                                                      ORDER OF FORFEITURE
14   GIORGIO MCKINNEY,

15                              Defendant.

16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Preliminary Order of Forfeiture (“Motion”) seeking to forfeit, to the United States, the
20 Defendant Giorgio McKinney’s interest in the following property:
21          One Smith & Wesson, Model 469, 9mm semiautomatic pistol, bearing serial
22          number A846229, and all associated accessories and ammunition.

23          The Court, having reviewed the United States’ Motion, as well as the other papers
24 and pleadings filed in this matter, hereby FINDS entry of a Preliminary Order of
25 Forfeiture is appropriate because:
26          •        The above-identified firearm and associated accessories and ammunition
27                   are forfeitable pursuant to 18 U.S.C. § 924(d)(l), as they were involved in
28

     Preliminary Order of Forfeiture - 1                                  UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. McKinney, CR18-096-RSM                                        SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1                    the Defendant’s commission of Felon in Possession of a Firearm, to which
 2                    he has entered a plea of guilty; and,
 3           •        In the plea agreement he entered on January 16, 2019, the Defendant agreed
 4                    to forfeit the above-identified firearm and all associated accessories and
 5                    ammunition pursuant to 18 U.S.C. § 924(d)(1) (Dkt. No. 47, ¶ 5).
 6
             NOW, THEREFORE, THE COURT ORDERS:
 7
             1)       Pursuant to 18 U.S.C. § 924(d)(l) and his plea agreement, the Defendant’s
 8
     interest in the above-identified firearm and all associated accessories and ammunition is
 9
     fully and finally forfeited, in its entirety, to the United States;
10
             2)     Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A)-(B), this Preliminary Order will
11
     be final as to Defendant at the time he is sentenced; it will be made part of the sentence;
12
     and, it will be included in the judgment;
13
             3)     The Bureau of Alcohol, Tobacco, Firearms, and Explosives, and/or its
14
     authorized agents or representatives, shall maintain the firearm and all associated
15
     accessories and ammunition in its custody and control until further order of this Court;
16
             4)     Pursuant to Fed. R. Crim. P. 32.2(b)(6) and 21 U.S.C. § 853(n), the
17
     United States shall publish notice of this Preliminary Order and its intent to dispose of the
18
     firearm and all associated accessories and ammunition as permitted by governing law.
19
     The notice shall be posted on an official government website - currently
20
     www.forfeiture.gov - for at least thirty (30) days. For any person known to have alleged
21
     an interest in the above-identified property, the United States shall also, to the extent
22
     possible, provide direct written notice to that person. The notice shall state that any
23
     person, other than the Defendant, who has or claims a legal interest in the firearm and all
24
     associated accessories and ammunition must file a petition with the Court within sixty
25
     (60) days of the first day of publication of the notice (which is 30 days from the last day
26
     of publication), or within 30 days of receipt of direct written notice, whichever is earlier.
27
     The notice shall advise all interested persons that the petition:
28

      Preliminary Order of Forfeiture - 2                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      U.S. v. McKinney, CR18-096-RSM                                         SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1          a.       shall be for a hearing to adjudicate the validity of the petitioner’s alleged
                     interest in the property;
 2
            b.       shall be signed by the petitioner under penalty of perjury; and,
 3
            c.       shall set forth the nature and extent of the petitioner’s right, title or interest
 4                   in the property, as well as any facts supporting the petitioner’s claim and
 5                   the specific relief sought.
 6          5)       If no third-party petition is filed within the allowable time period, the
 7 United States shall have clear title to the firearm and all associated accessories and
 8 ammunition, and this Preliminary Order shall become the Final Order of Forfeiture as
 9 provided by Fed. R. Crim. P. 32.2(c)(2);
10          6)       If a third-party petition is filed, upon a showing that discovery is necessary
11 to resolve factual issues presented by that petition, discovery may be conducted in accord
12 with the Federal Rules of Civil Procedure before any hearing is conducted on the petition.
13 Following adjudication of any third-party petitions, the Court will enter a Final Order of
14 Forfeiture, pursuant to Fed. R. Crim. P. 32.2(c)(2) and Title 21 United States Code,
15 Section 853(n), reflecting that adjudication; and,
16          7)       The Court will retain jurisdiction for the purpose of enforcing this
17 Preliminary Order, adjudicating any third-party petitions, entering a Final Order of
18 Forfeiture, and amending the Preliminary Order or Final Order as necessary pursuant to
19 Fed. R. Crim. P. 32.2(e).
20          IT IS SO ORDERED.
21          DATED this 15th day of July, 2019.
22
23
24
25
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   UNITED STATES DISTRICT JUDGE
26
27 ///
28 ///

     Preliminary Order of Forfeiture - 3                                      UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     U.S. v. McKinney, CR18-096-RSM                                            SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1
 2
 3
 4
 5
 6 Presented by:
 7
 8
 9    /s Michelle Jensen
     MICHELLE JENSEN
10
     Assistant United States Attorney
11   United States Attorney’s Office
     700 Stewart Street, Suite 5220
12
     Seattle, WA 98101
13   (206) 553-2242
     Michelle.Jensen@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Preliminary Order of Forfeiture - 4    UNITED STATES ATTORNEY
                                            700 STEWART STREET, SUITE 5220
      U.S. v. McKinney, CR18-096-RSM          SEATTLE, WASHINGTON 98101
                                                    (206) 553-7970
